        Case 2:20-cv-02464-HLT-JPO Document 39 Filed 10/23/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS



 (1)     Henry Randall Colvin;                      No. 2-20-cv-02464-HLT-JPO
         and all others similarly situated,

                         Plaintiff,

 v.

 (1)     TYSON FOODS, INC.;
 (2)     TYSON CHICKEN, INC.;
 (3)     TYSON BREEDERS, INC.;
 (4)     TYSON POULTRY, INC.;
 (5)     PILGRIM'S PRIDE CORPORATION;
 (6)     PERDUE FOODS, LLC;
 (7)     KOCH FOODS, INC.;
 (8)     KOCH MEAT CO, INC., d/b/a KOCH
         POULTRY CO.;
 (9)     SANDERSON FARMS, INC.;
 (10)    SANDERSON FARMS, INC.
         (FOODS DIVISION);
 (11)    SANDERSON FARMS, INC.
         (PROCESSING DIVISION); and,
 (12)    SANDERSON FARMS, INC.
         (PRODUCTION DIVISION),

                          Defendants.



 ORDER GRANTING MOTION TO STAY RULE 12 DEADLINES AND DISCOVERY

        The Court, having reviewed the Unopposed Motion to Stay Rule 12 Deadlines and

Discovery Pending Resolution of First-to-File Dismissal and 28 U.S.C. § 1407 Motions (ECF No.

38), hereby enters the following order:

        The Motion is GRANTED.

        IT IS HEREBY ORDERED that: (i) all Rule 12 deadlines and discovery in this case are

stayed pending resolution of Defendants’ first-to-file dismissal motion pending before this Court
       Case 2:20-cv-02464-HLT-JPO Document 39 Filed 10/23/20 Page 2 of 2




(ECF No. 14) and the Section 1407 consolidation motion pending before the Judicial Panel on

Multidistrict Litigation; (ii) this Order supersedes and stays the deadline set in the Order Granting

Unopposed Motion for Extension of Time to Answer, setting December 8, 2020 as the deadline

for defendants to file a Rule 12(b) response to Plaintiff’s complaint (ECF No. 7); (iii) if both the

first-to-file dismissal and Section 1407 motions are resolved such that litigation will continue in

this Court, then, within fourteen days of the later-decided motion, the parties shall file before this

Court a joint proposed briefing schedule on Defendants’ Rule 12 response to Plaintiff’s complaint.

       Dated October 23, 2020, at Kansas City, Kansas.


                                                       s/ James P. O=Hara
                                                      James P. O=Hara
                                                      U.S. Magistrate Judge
